DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 04/11/2022, with respect to the rejections of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al., (Pub. No.: US 2020/0351031 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 02/08/2022 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al., (EP 2 023 523 A2).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (Pub. No.: US 2020/0351031 A1), in view of Kim et al., (EP 2 023 523 A2).

Regarding Claim 1,	 (Currently Amended) Wu discloses a method for performing an uplink (UL) transmission by user equipment (UE) in a wireless communication system, the method comprising: (Wu, Abstract, Fig. 1, paragraph [0039] UEs 120-1 and 120-2, paragraphs [0006]-[0011], Fig. 2, [0053], Fig. 4 [0082], Fig. 5 [0098] and also paragraphs [0113] and [0115] disclose uplink (UL) transmission)
receiving an UL grant from a gNB; (Wu, paragraph [0046] UL grant received, Fig.1, gNB 110)
selecting a Hybrid Automatic Repeat Request (HARQ) process among available HARQ processes; (Wu, Various passages disclose HARQ process selection: Fig. 2, paragraph [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection, the paragraph [0063] disclose available HARQ process)
generating data to be transmitted on the UL grant; and (Wu, Various passages disclose HARQ process selection: Fig. 2, paragraph [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection, Abstract, Various passages disclose transmit a transport block (TB) of a HARQ process which is equivalent to transmitting/generating the data using the selected HARQ process)
transmitting the data with using the selected HARQ process.  (Wu, Abstract, Various passages disclose transmit a transport block (TB) of a HARQ process which is equivalent to transmitting/generating the data using the selected HARQ process, Various passages disclose HARQ process selection: Fig. 2, paragraph [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection)
Wu does not explicitly disclose following:
an identifier of the selected HARQ process,
However, Kim discloses following:
an identifier of the selected HARQ process, (Kim, Fig. 8, paragraph [0076] discloses selected HARQ process identifier.  Various passages in the reference disclose HARQ process identifier.  Fig. 2, [0027] The UE 205 identifies a HARQ process identifier)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Wu before the effective filing date of the claimed invention with that of Kim so that an identifier of the selected HARQ process be included in the method. The motivation to combine the teachings of Kim would improve HARQ performance.  The HARQ process identifier indicates a HARQ process. (Kim, Abstract, [0027])

Regarding Claim 2,	 (Currently Amended) The combination of Wu and Kim disclose the method of claim 1, wherein the available HARQ processes are HARQ processes of which any configured grant (CG) timer or CG retransmission timer is not running. (Wu, paragraph [0063] Available HARQ process, various passages disclose HARQ process selection: Fig. 2, paragraph [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079]  HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection, the paragraphs [0043]-[0046] CG timer/CG retransmission timer and timer is not running.  Wu also discloses through paragraph [0046] that the configured grant timer is not started/restarted)
 
Regarding Claim 3,	 (Currently Amended) The combination of Wu and Kim disclose the method of claim 1, wherein the available HARQ processes are HARQ processes on which a new transmission is enabled. (Wu, [0063] Available HARQ process, the paragraphs [0003]-[0004], [0041]-[0042] disclose about new transmission/CG timer to allow new transmission.  The paragraph [0046] discloses that HARQ process be used for new transmission when the timer is not running.  The paragraph also discloses about selecting HARQ process for new transmission)
 
Regarding Claim 4,	 (Currently Amended) The combination of Wu and Kim disclose the method of claim 1, wherein selecting the HARQ process comprises: selecting the HARQ process among the available HARQ processes based on there being pending data which has not been transmitted on a UL resource associated with a HARQ process of the UL grant. (Wu, [0063] Available HARQ process, various passages disclose HARQ process selection: Fig. 2, paragraph [0052] selecting HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection, the paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection.  The paragraph [0046] data unit or protocol data unit (PDU), PUSCH for UL grant/configured uplink grant)
 
Regarding Claim 5,	 (Currently Amended) The combination of Wu and Kim disclose the method of claim 1, wherein the selected HARQ process is different from a HARQ process related to the UL grant.   (Wu, [0063] Available HARQ process, various passages disclose HARQ process selection, Fig. 2, paragraph 0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection, the paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection, Wu discloses about two different behaviors through paragraph [0003], [0041], [0043] and [0050], configured grant operation by introducing a mechanism for HARQ process selection and allow two timers, which have different behaviors respectively to run for the HARQ processes at the same time, paragraphs [0055] and [0079])

Regarding Claim 6,	 (Currently Amended) Wu discloses a user equipment (UE) configured to operate in a wireless communication system, the UE comprising: (Wu, Fig. 1, UEs 120-1 and 120-2)
at least one transceiver; (Wu, UE has a transceiver)
at least one processor; and (Wu, Abstract, processor, Fig. 6, [0116]-[0127] processor 610)
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: (Wu, Abstract, Fig. 6, [0116]-[0127] processor 610, and memory 620)
receiving an uplink (UL) grant from a gNB; (Wu, paragraph [0046] UL grant received, Fig.1, gNB 110)
selecting a Hybrid Automatic Repeat Request (HARQ) process among available HARQ processes; (Wu, Various passages disclose HARQ process selection: Fig. 2, paragraph [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection)
generating data to be transmitted on the UL grant; and (Wu, Various passages disclose HARQ process selection: Fig. 2, paragraph [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection, Abstract, Various passages disclose transmit a transport block (TB) of a HARQ process which is equivalent to transmitting/generating the data using the selected HARQ process)
transmitting the data with using the selected HARQ process.  (Wu, Abstract, Various passages disclose transmit a transport block (TB) of a HARQ process which is equivalent to transmitting/generating the data using the selected HARQ process, Various passages disclose HARQ process selection: Fig. 2, paragraph [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection)
Wu does not explicitly disclose following:
an identifier of the selected HARQ process,
However, Kim discloses following:
an identifier of the selected HARQ process, (Kim, Fig. 8, paragraph [0076] discloses selected HARQ process identifier.  Various passages in the reference disclose HARQ process identifier.  Fig. 2, [0027] The UE 205 identifies a HARQ process identifier)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Wu before the effective filing date of the claimed invention with that of Kim so that an identifier of the selected HARQ process be included in the method. The motivation to combine the teachings of Kim would improve HARQ performance.  The HARQ process identifier indicates a HARQ process. (Kim, Abstract, [0027])
  
Regarding Claim 7,	 (Currently Amended) The combination of Wu and Kim disclose the UE of claim 6, wherein the available HARQ processes are HARQ processes of which any configured grant (CG) timer or CG retransmission timer is not running. (Wu, paragraph [0063] Available HARQ process, various passages disclose HARQ process selection: Fig. 2, paragraph [0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079]  HARQ process selection.  The paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection, the paragraphs [0043]-[0046] CG timer/CG retransmission timer and timer is not running.  Wu also discloses through paragraph [0046] that the configured grant timer is not started/restarted)
 
Regarding Claim 8,	 (Currently Amended) The combination of Wu and Kim disclose the UE of claim 6, wherein the available HARQ processes are HARQ processes on which a new transmission is enabled. (Wu, [0063] Available HARQ process, the paragraphs [0003]-[0004], [0041]-[0042] disclose about new transmission/CG timer to allow new transmission.  The paragraph [0046] discloses that HARQ process be used for new transmission when the timer is not running.  The paragraph also discloses about selecting HARQ process for new transmission)
 
Regarding Claim 9,	 (Currently Amended) The combination of Wu and Kim disclose the UE of claim 6, wherein the HARQ process is selected among the available HARQ processes based on there being pending data which has not been transmitted on a UL resource associated with a HARQ process of the UL grant. (Wu, [0063] Available HARQ process, various passages disclose HARQ process selection: Fig. 2, paragraph [0052] selecting HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection, the paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection.  The paragraph [0046] data unit or protocol data unit (PDU), PUSCH for UL grant/configured uplink grant)
 
Regarding Claim 10,	 (Currently Amended) The combination of Wu and Kim disclose the UE of claim 6, wherein the selected HARQ process is different from a HARQ process related to the UL grant.  (Wu, [0063] Available HARQ process, various passages disclose HARQ process selection, Fig. 2, paragraph 0052] selecting a HARQ process for new transmission, Fig. 3, [0018], [0072], [0078]-[0079] HARQ process selection, the paragraphs [0050], [0056] and [0071] disclose about HARQ process selection or UE HARQ process selection, Wu discloses about two different behaviors through paragraph [0003], [0041], [0043] and [0050], configured grant operation by introducing a mechanism for HARQ process selection and allow two timers, which have different behaviors respectively to run for the HARQ processes at the same time, paragraphs [0055] and [0079])

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Womack et al., (Pub. No.: US 2010/0325503 A1)  Fig. 6, paragraph [0060] discloses: selected HARQ process IDs, and other pertinent information related to the application/claims.
(b)	Cai et al., (Pub. No.: US 2010/0202302 A1), Fig. 6, paragraphs [0068]-[0069] disclose: transmits selected HARQ process ID, and other pertinent information related to the application/claims.
(c)	Yang et al., (Pub. No.: US 2015/0172023 A1), The paragraph [0042] discloses: selected HARQ process ID, and other pertinent information related to the application/claims.

(d)	Islam et al., (Pub. No.: US 2017/0303317 A1), The paragraph [0096] discloses HARQ process ID selection, selected HARQ process ID, [0151] selected HARQ process ID, and other pertinent information related to the application/claims.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463